The opinion of the court was delivered, by
Sharswood, J.
It is unnecessary to determine whether, from the time the Bankrupt Act of Congress of March 2d 1867 went into effect, the insolvent laws of the state were ipso facto suspended, because it is very clear that this result followed as soon as Barber was adjudged a bankrupt, November 23d 1867. The effect of that adjudication, followed up by the appointment of an assignee April 8th 1868, was to divest him of all his property by relation to the commencement of the proceedings. lie had given bond May 14th 1867, to appear at the next Court of Common Pleas, and make application for discharge as an insolvent. He did so appear, and his application was there pending when he was adjudged a bankrupt. Why, then, should the insolvent proceedings go on ? The bankrupt is already divested of all his property. He is now under the laws of the United States, which, by the 44tK section, provide the punishment of imprisonment upon conviction of fraudulent bankruptcy. He surely cannot be subject to a double punishment for the same offence — -'one under the laws of the United States and another under the laws of- the state. The laws of the United States being paramount in authority, of course supersede those of the state. When, therefore, Barber was adjudged a'bankrupt, the condition of his bond to take the benefit qf the state insolvent laws was discharged and his sureties released. Lex neminem eogit ad vana sen, inutilia.
Judgment reversed.